PER CURIAM.
Eric Eugene Grant appeals the denial, following an evidentiary hearing, of a portion of his motion to correct an illegal sentence. Grant admitted that his plea of no contest to a lewd act on a child represented a violation of his community control previously imposed based upon three counts of uttering a forged instrument. Grant received three concurrent five-year sentences on the charges for uttering a forged instrument, to run consecutively to a fifteen-year sentence on the lewd act charge.
Grant asserts that the guidelines score-sheet for his violation of community control, calculated in December 1986, incorrectly scored three counts of forgery that the state agreed to nolle prosequi in his original plea, entered in June 1986. In denying the motion *1101to correct illegal sentence, the trial court determined that the three counts were scored correctly as a prior record1 because they were not dismissed until January 9, 1987, one month following the plea arrangement on his violation of community control.
We agree with the appellant that the additional counts should not have been included on the scoresheet. The agreement to dismiss the charges was reached in the original plea, when Grant was sentenced to community control in June 1986. This agreement became final when Grant’s plea was accepted by the trial court. Further, the entering of a dismissal of these charges was a purely ministerial act, not a substantive one. The charges should not have been scored on the guidelines scoresheet for Grant’s sentencing in January 5,1987, absent actual convictions.2
Accordingly, we reverse and remand for resentencing with a corrected guidelines scoresheet.
Reversed and remanded.
DANAHY, A.C.J., and CAMPBELL and PARKER, JJ., concur.

. Florida Rule of Criminal Procedure 3.701(d)(5) states that prior record refers to any past criminal conduct resulting in a conviction.


. Under rule 3.701(d)(20), a conviction is a consequence of a determination of guilt resulting from a plea or trial, regardless if adjudication is withheld or imposition of sentence was suspended.